Appeal from a judgment of the County Court of Delaware County (Becker, J.), entered March 21, 2003, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was released on parole but was subsequently charged with violating the terms of such parole. Following a preliminary hearing, the Hearing Officer found that probable cause existed to believe that petitioner violated the terms of his probation based upon the positive urinalysis test results indicating petitioner’s use of cocaine and marihuana, the violation of release report and testimony from his parole officer. County Court thereafter denied petitioner’s subsequent application for habeas corpus relief which contested the basis of the parole violation. This appeal ensued. Inasmuch as there has been a final revocation determination, the challenge to the preliminary hearing has been rendered moot (see People ex rel. McCummings v De Angelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.